FILED
                            NOT FOR PUBLICATION                             FEB 3 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BARRY NORTHCROSS PATTERSON,                      No. 13-16315

               Plaintiff - Appellant,            D.C. No. 2:10-cv-01571-PGR

  v.
                                                 MEMORANDUM*
M. LINDERMAN, Head of Pastoral
Services; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Paul G. Rosenblatt, District Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Arizona state prisoner Barry Northcross Patterson appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging that defendants

violated his First Amendment right to free exercise of religion and various other


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011) (dismissal

under 28 U.S.C. § 1915A); Shakur v. Schriro, 514 F.3d 878, 883 (9th Cir. 2008)

(summary judgment). We affirm.

      The district court properly granted summary judgment on Patterson’s First

Amendment claim because Patterson failed to raise a genuine dispute of material

fact as to whether defendants Lee and Becker violated his First Amendment rights

by suspending his kosher meal privileges after Patterson violated the terms of his

meal plan by sharing or trading food with other inmates. See O’Lone v. Estate of

Shabazz, 482 U.S. 342, 350-52 (1987) (restraint on inmate’s ability to exercise his

religion does not violate the First Amendment if it is reasonably related to a

legitimate penological interest).

      The district court properly dismissed Patterson’s claims against the

remaining defendants because Patterson failed to allege facts sufficient to state a

plausible claim for relief under any viable legal theory. See Starr v. Baca, 652

F.3d 1202, 1207-08 (9th Cir. 2011) (explaining supervisory liability under § 1983);

Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings




                                          2                                      13-16315
are to be liberally construed, a plaintiff still must present factual allegations

sufficient to state a plausible claim for relief).

       AFFIRMED.




                                             3                                      13-16315